Order denying defendant’s motion to consolidate with this action an action in the County Court, Westchester county, against this defendant, wherein Peter Tascio is the plaintiff, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. This action is brought by an infant plaintiff to recover damages for personal injuries, and the County Court action is brought by his father to recover for loss of services and expenses. Both actions arise out of the same accident and, except for the question of damages, they involve precisely the same issues and the same witnesses will testify at both trials. Plaintiffs have failed to show that consolidation will prejudice a substantial right. Under the circumstances the Special Term improperly exercised its discretion in refusing to consolidate the actions. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.